Citation Nr: 1132351	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  96-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from July 1945 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, wherein the RO denied a claim for a TDIU.

In November 2002, the Board remanded the appeal to provide the Veteran with a hearing he had requested. In March 2003, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The Board again remanded this case to the RO (via the Appeals Management Center (AMC)) in August 2003,                                 and November 2006. 

Through an October 2009 decision, the Board denied a claim then pending on appeal for increased rating for a right index finger disability, and then remanded the TDIU claim for additional development, namely to acquire a VA medical opinion conclusively determining the Veteran's employability as a consequence of service-connected disability.

Thereafter, a January 2010 VA medical opinion regarding employment capacity was obtained. 

Of its own accord, without direction from the Board, the RO/AMC forwarded this case to the VA Director, Compensation and Pension Service to determine whether the Veteran was eligible for TDIU compensation benefits on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards for a TDIU on a schedular basis, as set forth under section 4.16(a)). The conclusion of the office of the VA Director, Compensation and Pension Service was that based on the existing record, a TDIU  on an extraschedular basis was not established. 


FINDING OF FACT

The Veteran is not precluded from participating in substantially gainful employment as a consequence of service-connected disability. 


CONCLUSION OF LAW

The criteria for an award of a TDIU are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from March 2004 and July 2011,          the RO/AMC informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.           See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,             the VCAA notice correspondence was sent subsequent to the issuance of the   March 2001 RO rating decision deciding the issue on appeal, and thereby did not strictly comport with the standard for timely notice. However, the Veteran has had an opportunity to respond to the VCAA notice in advance of the most recent July 2011 Supplemental SOC (SSOC) readjudicating his claim. There is no objective indication of any further relevant information or evidence that must be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the duty to assist         the Veteran through obtaining records of VA outpatient treatment, and arranging for him to undergo VA Compensation and Pension examination. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). The RO/AMC has also taken as a measure to advance this claim forwarding it to the VA Director, Compensation and Pension service for a determination as to whether a TDIU may be awarded on an extraschedular basis, the outcome of which as stated was in the negative.                        In furtherance of his claim, the Veteran has provided several personal statements, and has presented testimony at several hearings. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances,          no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities. If there is only one such disability, it must be ratable at 60 percent or more. Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2010). If the claimant does not meet the minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extraschedular basis. See 38 C.F.R. § 4.16(b) (2010).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance. VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the Veteran is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id. See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors that may receive consideration in determining whether a Veteran is unemployable include his employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). By comparison, the impact of any nonservice-connected disabilities, or the Veteran's age, are not factors taken into consideration for this purpose. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

The Veteran has been adjudicated service-connected for residuals, fracture of the right index distal phalanx, with right carpal tunnel syndrome, with scar, for which he is evaluated at the 30 percent level. He has no other service-connected disabilities. Accordingly, the schedular criteria of 38 C.F.R. § 4.16(a) for the assignment of a TDIU are not met. The Veteran does not have one service-connected connected disability rated at 60 percent, nor does he have one service-connected disability rated at 40 percent with total service-connected disability rated                       at minimum 70 percent. Consequently, the Veteran does not meet the preliminary schedular criterion to establish entitlement to a TDIU. See 38 C.F.R. § 4.16(a). Regardless, this case may still be considered under the provisions governing entitlement on an extraschedular basis, under 38 C.F.R. § 4.16(b).

The Veteran's contention is that his service-connected right hand and finger condition precludes regular functioning of the right hand. He states that he was previously employed in the field of graphic design, and can no longer retain employment particularly in that field given his right hand limitations, including difficulty such as routinely drawing a straight line. He indicates that he is no longer able to have control and mastery of the tools of the artistic trade. 

The Veteran submitted a March 2002 VA Form 21-8940 (formal TDIU application) upon which he indicated that he last worked full time in May 1996 as a graphic artist for Long Beach Naval Shipyard (itself since closed), and further indicated that he became too disabled to work in July 1997. As to educational background, he had received a degree from a four-year college, and subsequent two year training in the field of aeronautics (the source of the training is unspecified). 

Reviewing the evidentiary record, prior to a July 2009 VA Compensation and Pension examination, there are no sources of medical evidence that directly opine as to the Veteran's employment capacity in light of his service-connected disability. Regardless, for the sake of completeness the Board recounts much of the underlying medical evidence to portray the type of symptomatology associated with his service-connected right hand disorder, the underlying condition which he cites as the basis for occupational impairment. 

In January 2006, the Veteran underwent VA examination of the hand and fingers. The Veteran's primary complaint was that he experienced sharp pains and paresthesias in his right hand, and had difficulty holding objects and with fine movements. He further reported that he was retired from work and was not looking for work. He reported he was previously a graphic artist and was able to do his job in that capacity. He was able to do the activities of daily living. He wore a splint on his right wrist. His main problem was he got sharp pains and paresthesias in his right hand. He also had difficulty holding things, and difficulty with fine movement. 

Physical examination showed that the Veteran lacked flexion of the MP, PIP and DIP joints of the right index finger, and had only 5 degrees flexion in each of these joints. There was full extension in all joints of the finger, and full flexion in all joints in the middle, ring and pinky fingers. There was good thumb to pinky pinch. Range of motion in the wrist was 80 degrees flexion,  50 degrees dorsiflexion,         80 degrees pronation, and 70 degrees supination. There was pain on flexion of         the fingers with radiation up to the wrist and to the forearm. There was no pain on repetitive use, or signs of fatigability, weakness, or incoordination in the joints involved. There was neither atrophy of the muscles of the right arm nor any weakness. A positive Tinel's sign of the median nerve was present at the wrist with very uncomfortable sharp pain radiating to the middle finger. The diagnosis was residual joint impairment of the MP, IP and DIP joints of the index finger and thumb.

On a January 2006 VA neurological examination, the right hand had no obvious scar present on the right finger. There was hyperalgia to pinprick and pressure on the right index finger, and weakness in flexion of this finger. Tinel's sign was negative at both wrists. The hyperalgia of the index finger (median nerve) and negative Tinel's sign at the wrist made it unlikely that the Veteran had a carpal tunnel syndrome. However, an EMG showed findings consistent with that same diagnosis. The impression was of carpal tunnel syndrome, with median neuropathy at the right carpal tunnel and ulnar neuropathy at the right elbow.  

An April 2008 statement from a former co-worker at the Long Beach Naval Shipyard indicated that from 1989 through 1996 the Veteran had worked and run the graphic arts shop by himself, and during that time had experienced difficulties with his right hand and wrist due to military injuries. 

A May 2008 statement from the Veteran's daughter recounts that he had apparently lost the fine motor skills in his right hand needed to paint, and for the last 15 years had worn a brace on his right hand. Noted was decreasing strength in his right hand, spasms, and problems using pens or pencils.

An undated statement from a friend observed that the Veteran no longer had full use of his right hand, and as a result, he had been deprived of the capability to seek and pursue professional advancement as a graphic artist. Also observed was the loss of capacity to participate in recreational bowling, or as an amateur woodworker.

More recently, the Veteran underwent a comprehensive VA examination in              July 2009. He then described having lost further dexterity of the right hand, and getting constant cramps and spasms of the hand, with difficulty performing fine coordination such as buttoning, handwriting, and using carpentry tools. Examination of the hand, thumb and fingers revealed that there was a reported overall decrease in hand strength and dexterity, with limited motion, weakness and stiffness in all fingers except the thumb. Range of motion of the fingers of the right hand was generally normal, with the exception of a more than 2 inch gap between the index finger and proximal transverse crease of the hand on maximal flexion of the finger, and similar 2 inch gap involving the long finger, and a less than 1 inch gap between the thumb pad and fingers. There was no ankylosis. There was global decreased strength of the entire hand on pushing, pulling and twisting. There was globally decreased dexterity of the entire hand on probing, writing, twisting and touching. The Veteran was unable to button and unbutton a shirt with the right hand, and had very clumsy handwriting and handshake. An x-ray of the hand showed some degenerative changes, with the remainder of the osseous structures essentially within normal limits. The diagnosis was residuals of right index finger injury with decreased range of motion and loss of dexterity and strength; and post-traumatic arthritis of the right hand. The effects of the condition on usual daily activities were listed as mild impact upon exercise, sports, and recreation; moderate impact upon chores, feeding, dressing, toileting and grooming. 

At this point, the VA examiner observed that the Veteran was not employed, and had retired in 1996, the cause being that he was "eligible by age or duration of work." The examiner then commented that "this condition would prevent this veteran from engaging in physical and sedentary employment." 

The portion of the VA examination involving the joints indicated that the Veteran described pain in the right wrist over the median nerve canal, without wrist deformity, giving way, instability, stiffness, incoordination, locking episodes, or effusion. There were no constitutional symptoms of arthritis. An assistive device of a brace was used always. On physical examination there was no evidence of abnormal weight bearing, loss of bone, or inflammatory arthritis. General joint findings were wrist tenderness and weakness. Range of motion was dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 45 degrees, and ulnar deviation to 25 degrees. An MRI of the wrist was consistent with a history of wrist pain in the presence of the small corticated ossicle. A multisequence MRI showed medial subluxation of the extensor carpi ulnaris tendon. The diagnosis was of a normal right wrist joint. There was weakness and tenderness found on examination that was secondary to carpal tunnel syndrome with median nerve neuropathy. 

The neurological portion of the VA examination indicated that the Veteran had been diagnosed with median nerve entrapment neuropathy at the right wrist and ulnar nerve entrapment neuropathy at the right elbow, and now complained of persistent numbness of the right hand and fingers with weakness, decreased dexterity and recurrent shooting pain of the right arm up to the shoulder. The course since onset was considered progressively worse. Strength testing showed moderate weakness of the right hand. Muscle tone and bulk were normal. Light touch, pin prick and vibratory sense all were abnormal on the right hand except the thumb. Position sense was normal, cranial nerves were intact, and reflexes and cerebellar exam were normal. EMG testing indicated median neuropathy at the right carpal tunnel, and ulnar neuropathy at the right elbow. The diagnosis was median nerve entrapment neuropathy, right wrist; ulnar nerve entrapment neuropathy, right elbow. The effects of the condition on usual daily activities were listed as mild to moderate, with the only severe effect being in participation in sports. 

The VA examiner then commented that "this condition will interfere with this Veteran's opportunity to engage in either physical or sedentary employment."

The portion of the examination concerning scars indicated that there was a scar on the right index finger, distal phalanx. The etiology was the shrapnel fragmentation wound from 1950. There was no reported skin breakdown over the scar or pain.   On physical examination the scar was 0.2 by 1.0 cm. The scar was not painful, had no signs of skin breakdown, was superficial, and had no inflammation, edema or keloid formation. There was no limitation motion, ulceration or disabling effects. The diagnosis was right index finger scar with no residuals. 

In October 2009, the Board remanded the Veteran's TDIU claim to obtain a more conclusive opinion on whether his service-connected disability prevented him from obtaining and maintaining employment, given that the July 2009 VA examiner's statements in this regard were somewhat inconsistent. 

Reviewing this case in January 2010, a VA physician determined that the Veteran's service-connected right hand disability secondary to the median nerve paralysis "will prevent this Veteran from engaging in physical or sedentary employment."    It was further observed that apart from this, the right wrist joint exam had revealed no intrinsic pathology related to the right wrist joint, and the right index finger scar disclosed no residuals, so neither of these conditions interfered with the Veteran's ability to engage in either physical or sedentary employment.


Pursuant to established regulation, cited above (at 38 C.F.R. § 4.16(b)),                     the RO/AMC was required to refer this case to the VA Director, Compensation and Pension Service, as that was the only procedure by means of which to potentially confirm a TDIU on an extraschedular basis (i.e., where as here, the Veteran            does not have a service-connected disability rating high enough meet the preliminary schedular criteria for a TDIU).  

Through its January 2011 memorandum, the office of the VA Director, Compensation and Pension Service indicated that the requirements for a TDIU          on an extraschedular basis were not met. The memorandum cited the fact that             the Veteran had retired from previous work as a graphic artist in 1996 due to age and duration of work. Further cited were the July 2009 VA exam and recent VA outpatient findings showing what was characterized as a moderate level disability of the right hand. Also noted was the absence of recent surgical procedures or emergency room visits for the right wrist or hand. As to the opinion of the July 2009 VA examiner that the Veteran was prevented from engaging in physical and sedentary employment, and the similar opinion in January 2010 from a VA physician reviewing the file, neither examiner provided any detailed explanation to support their respective opinions. The memorandum concluded that while evidence did demonstrate that the Veteran would likely be unable to return to work as a graphic artist due to his right wrist condition, it did not establish that he was unable to perform any type of employment solely due to this condition. 

Having comprehensively considered the evidentiary record, and mindful of the legal criterion to establish a TDIU, the Board must conclude that the benefit sought is not warranted. Whereas the Board fully recognizes that the Veteran has identified neurological impairment of the right hand, which presents moderate to moderately severe functional limitations due to service-connected disability, ultimately the preponderance of the competent and probative evidence is against demonstrating that he is rendered incapable of all forms of substantially gainful employment due to this service-connected condition. Most significantly, is that the presence and severity of service-connected disability is confined to the right hand, and to the exclusion of the wrist. Indeed, the underlying condition that is service-connected is disability of one finger. Along with this are the competent medical findings indicating at least some degree of retained functional capacity of the right hand, such that even on previous consideration of this appeal, the Veteran's other claim for increased rating for right index finger disability beyond 30 percent was denied, because he did simply did not manifest more than a moderate level of neurological disability. Moreover, the orthopedic manifestations of service-connected disability do not appear abundantly severe given that the Veteran does not have ankylosis of the right index finger, meaning he can still move that digit, and range of motion is retained in the other fingers of the right hand. It is recognized that there are VA medical opinions which on initial review appear to substantiate a finding of unemployability. That notwithstanding, both pronouncements from the July 2009 and January 2010 VA examiners are wholly lacking in underlying rationale.        See e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide       the required degree of medical certainty). Without rationale for these opinions,              or competent grounding in the existing medical evidence the Board has no reason to assign either of them any probative weight. In particular, the existing medical evidence showing disability entirely confined to the right hand region is highly contradictory to the aforementioned opinions, especially regarding the Veteran's capacity to perform more sedentary forms of employment. 
 
If anything is conclusively shown by the record, it is that unfortunately, the Veteran may well be unable to resume former full-time employment in the field of graphic artistry. For purposes of VA benefits entitlement, regarding a claimed TDIU however, that award may not be predicated upon inability to perform in a specific chosen occupational specialty. Rather, a TDIU inherently assumes that the claimant is incapable of performing all types of gainful employment, including in sedentary work environments. Here, the Board cannot conclude based on the limited degree of disability shown that the Veteran effectively is precluded from all relevant forms of employment. Included in this determination as made a factor by regulation is that the Veteran is well-educated, and it is fully conceivable that he could find gainful employment in a sedentary environment that did not overextend him beyond his functional limitations. As such, the Board is inclined to agree with and accept as determinative the memorandum finding from the office of the VA Director, Compensation and Pension Service that the Veteran is not unemployable by reason of service-connected disability on an extraschedular basis. 

Hence, the Board is denying the Veteran's TDIU claim. Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

The claim for a TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


